time that he spent in official federal detention between January 2, 2016 and September 13, 2017,

it appears that he received all of the credit to which he was entitled under§ 3585. His challenge

to the BOP's calculation of his sentence must be dismissed.

    IV.       Conclusion

          For the foregoing reasons, Petitioner's petition for a writ of habeas corpus is dismissed. 3

The Clerk is directed to mark this case closed.




                                                       United States Magistrate Judge


Dated: June 29, 2021




3 Because "[f]ederal prisoner appeals from the denial of a habeas corpus proceeding are not governed by the
certificate of appealability requirement," the Court need not make a certificate of appealability determination in this
matter. Williams v. McKean, 2019 WL 1118057, at *5 n. 6 (W.D. Pa. Mar. 11, 2019) (citing United States v.
Cepero, 224 F.3d 256, 264-65 (3d Cir. 2000), abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134
(2012)); 28 U.S.C. § 2253(c)(l)(B).


                                                           6
